FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons This announcement supplements the announcements released on 7 October 2011 at 18.10 and 11 July 2011 at 18.01. The Administrators of the GlaxoSmithKline 2009 Deferred Annual Bonus Plan (the "Plan") notified the Company and the under-mentioned persons on 7 October 2011 and on 11 July 2011 of an increase in their notional interests in Ordinary shares and ADRs following the reinvestment of dividends paid to shareholders on 6 October 2011 and 7 July 2011 respectively. PDMR Number of Ordinary shares acquired on 7th July 2011 at a price of 1359.50 pence per Ordinary share Number of Ordinary shares acquired on 6th October 2011 at a price of 1345 pence per Ordinary share Personal Element Matching Element Personal Element Matching Element Sir Andrew Witty Mr S M Bicknell 79 79 - - Mr D S Redfern 89 89 - - Ms C Thomas 19 19 - - Dr P J T Vallance - - Number of ADRs acquired on 7th July 2011 at a price of $43.59 per ADR Number of ADRs acquired on 6th October 2011 at a price of $41.83 per ADR Personal Element Matching Element Personal Element Matching Element Mrs D P Connelly 45 45 - - Dr M M Slaoui 226 226 - - Mr D E Troy 113 113 - - The notional dividends accrued will be paid out in proportion to the percentage of the participant's deferred annual bonus holdings that will vest following the end of the relevant three year measurement period. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 16 January 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 16, 2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
